Citation Nr: 1130575	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  95-42 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1.  Entitlement to eligibility for extraschedular consideration for a total disability rating based on individual unemployability (TDIU) under 38 C.F.R. § 4.16(b).

2.  Entitlement to a TDIU on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1978 to March 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2000 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified in a hearing before a Decision Review Officer (DRO) in June 2002 from Montgomery, Alabama; a transcript of that hearing is associated with the claims file.

This case was last before the Board in June 2010 at which time it was remanded for further development and has been returned to the Board at this time for further appellate review at this time.  For the reasons expressed below, the case is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  Service connection is in effect for history of impingement of the right shoulder, status post repair (Major), rated as 30 percent disabling; ulnar nerve entrapment syndrome of the right elbow, with right ulnar nerve transposition (Major), rated as 10 percent disabling; carpal tunnel syndrome (CTS), right, postoperative, rated as 10 percent disabling; essential hypertension, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; and bilateral hearing loss, rated as noncompensable.  The combined service-connected rating is currently 50 percent.

2.  There is plausible evidence that the Veteran may be unable to secure and follow a gainful occupation, and thus the Veteran's claim for a TDIU rating is eligible for extraschedular consideration.


CONCLUSION OF LAW

The criteria for submission of the Veteran's claim for consideration for an extraschedular TDIU rating are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 3.340, 4.16(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is in effect for history of impingement of the right shoulder, status post repair (Major), rated as 30 percent disabling; ulnar nerve entrapment syndrome of the right elbow, with right ulnar nerve transposition (Major), rated as 10 percent disabling; CTS, right, postoperative, rated as 10 percent disabling; essential hypertension, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; and bilateral hearing loss, rated as noncompensable.  The combined service-connected rating is currently 50 percent.

Given these percentages, the Veteran fails to meet the objective, minimum percentage requirements under 38 C.F.R. § 4.16(a) for consideration of a TDIU.  However, it is VA's policy that in exceptional circumstances, where the Veteran-as in this case-does not meet the percentage requirements for TDIU listed in 38 C.F.R. § 4.16(a), a total rating may nevertheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  See 38 C.F.R. § 4.16(b) (2010).  Although the Board may not assign an extraschedular TDIU in the first instance, it must specifically adjudicate whether to refer a case for extraschedular consideration when the issue is either raised by the claimant or reasonably raised by the evidence of record.  See, e.g., Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In compliance with the Board's June 2010 remand, the Veteran underwent a VA examination in July 2010.  During that examination, the Veteran reported being unable to work as a cook because he could no longer lift heavy objects due to his right arm disabilities.  The examiner opined that the Veteran is substantially gainfully employable in sedentary occupations consistent with his education and occupational experience due to his service-connected right arm and hypertension disabilities, either alone or in the aggregate.  The examiner did not provide a rationale for this opinion.  

The examiner's opinion does not address or discuss any of the supporting documentation corroborating the Veteran's report that he was fired from his job as a cook because of his right arm disabilities.  In a February 1999 statement, the president of a catering company confirmed that the Veteran was let go because he could not perform the duties of his position, which included lifting 30 pounds, following right shoulder surgery.  Additional former co-worker and supervisor statements dated in 2004 reflect that the Veteran was unable to perform his job duties as a cook due to his right arm disabilities.  Moreover, the Veteran has only a high-school education without any advanced training and his primary job positions, both during and after service, have been in food service as a cook.  The Veteran attempted to get another job as a cook at a hospital, but had to resign from that position in 2000 because of difficulty with his right arm and his ability to lift objects as required by the position.  It appears that the Veteran has been unemployed since that time.  In an August 2000 VA ortho note, the Veteran's VA physician indicated that overhead activity bothers his right shoulder and the Veteran needs a job change to avoid reaching and overhead activity.  He had been to vocational rehabilitation but no assistance was provided.  The Veteran was given a letter for job training with arm used at waist level or below.  At an April 2010 VA orthopedics visit, it was noted that a recent MRI showed a full thickness tear of the supraspinatus and some tendinopathy of the subscapularis and the infraspinatus with some changes seen in the inferior labrum that could represent a possible labral tear in the right shoulder.

In light of the foregoing evidence, and the VA examiner's failure to address the lay evidence of record and to provide a complete rationale for the opinion given on the Veteran's employability and where, as here, "there is plausible evidence that a claimant is unable to secure and follow a substantially gainful occupation" based on the factors particular to his individual situation, the eligibility criteria for submitting the Veteran's TDIU claim for consideration on an extraschedular basis are met; and this matter must be referred to the Under Secretary for Benefits or the Director of the C&P Service for such rating action in accordance with 38 C.F.R. § 4.16(b).  See Vettese v. Brown, 7 Vet. App. 31, 34 (1994).  To this extent only, the appeal is granted.


ORDER

Having identified plausible evidence in the record that the Veteran may be unable to secure and follow a gainful occupation, the Veteran's claim for a TDIU is eligible for extraschedular consideration under 38 C.F.R. § 4.16(b); and to this extent only, the appeal is granted.


REMAND

Because it has been determined that the Veteran's claim for a TDIU is eligible for extraschedular consideration under 38 C.F.R. § 4.16(b), this matter should be referred to the Under Secretary for Benefits or the Director of the C&P Service for extraschedular consideration.  Accordingly, remand of this matter is warranted.  See Bowling v. Principi, 15 Vet. App. 1 (2001).  Prior to referring the case, outstanding VA medical records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA medical records for evaluation and treatment of the Veteran from the Biloxi VA Medical Center and the Mobile VA outpatient clinic, since June 17, 2010.  All records and/or responses received should be associated with the claims file.  If any records sought are not obtained, the VA should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2.  Following the completion of 1 above, refer the case to the Undersecretary for Benefits or the Director of C&P Services for consideration of entitlement to a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).

3.  After completion of the requested actions, and any additional notification and development deemed appropriate, readjudicate the claim for TDIU, to include on an extraschedular basis, in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


